Citation Nr: 0823337	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-32 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for allergic diathesis 
(claimed as allergic rhinitis).


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1989 to December 
2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO, inter 
alia, denied service connection for allergic diathesis 
(claimed allergic rhinitis).  The veteran filed a notice of 
disagreement (NOD) in April 2006, and a statement of the case 
(SOC) was issued in August 2006.  In October 2006 the veteran 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 
 

REMAND

The Board's review of the claims file reveals additional RO 
action on the claim for allergic diathesis (claimed as 
allergic rhinitis) is warranted.

Pertinent VA regulation provides that diseases of allergic 
etiology may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently; any increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals, and 
the determination as to service incurrence or aggravation 
must be on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2007).

During service, the veteran was treated on several occasions 
for symptoms of allergies.  His service medical records 
reflect an inservice diagnosis of allergic rhinitis given in 
June 2005 by a private physician.  During a November 2005 VA 
examination, the veteran was diagnosed with allergic 
diathesis.

The Board notes that the November 2005 VA examination was 
conducted before December 2005, the same  month that the 
veteran left service, and that there is no indication that 
the claims file or medical records were available to the VA 
examiner.  

Given the symptoms shown in service and the veteran's reports 
during the November 2005 VA examination of being treated by 
an allergist, and his April 2006 NOD stating that he must 
take medication for allergies, the Board finds that an 
examination for the purposes of ascertaining the current 
diagnosis/es for the veteran's current allergic symptoms and 
an opinion as to whether any such disability/ies is/are  
medically related to the symptoms in service, would be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Accordingly, the RO should arrange for the veteran to undergo 
an appropriate VA examination, by a physician, at a VA 
medical facility.  The Board notes that the veteran has 
requested an examination by an allergist.  The veteran is 
hereby advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
original claim (as such claim will be decided on the basis of 
evidence of record).  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is the veteran's 
responsibility to submit.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified (and 
for which any necessary authorization has 
been provided), by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated within the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses received from each contacted 
entity have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the appellant to 
undergo VA respiratory/pulmonary 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this  REMAND, must be made available 
to the physician designated to examine 
the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report), and the 
examiner should provide detailed clinical 
findings.

The examiner should identify all current 
allergy-based disability, to specifically 
include allergic diathesis (claimed as 
allergic rhinitis).  Then, with respect 
to each diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
had its onset in  service.  In rendering 
the request opinion, the examiner should 
specifically consider and discuss the 
November 2005 VA examination report, and 
indicate whether the veteran has seasonal 
or chronic allergies.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



